MONROE, Judge
(dissenting).
I can find no state or federal law that requires counsel to be appointed in cases dealing with termination of parental rights if there is no state action involved in the termination of those rights. In Ex parte Shuttleworth, 410 So.2d 896 (Ala.1981), the Supreme Court addressed the issue whether a parent of a child born out of wedlock is entitled to notice and a hearing in proceedings to terminate parental rights. I do not believe that the Shuttleivorth court intended to create a due process right to appointed counsel for indigent parties in termination of parental rights cases in which no state action is involved.
Because there is no authority that would require counsel to be appointed for the father in this.case, I do not believe the trial court erred in denying the father’s request for appointed counsel. Therefore, I must respectfully dissent.
ROBERTSON, P.J., concurs.